The opinion of the court was filed March 14th, 1887.
Per Curiam.
— Inasmuch as Art. VIII, sect. 2, of the constitution declares that townships shall form or be divided into election districts .'.... in such manner as the Court of Quarter Sessions of the county in which the same are located may direct, it lies not within legislative discretion to take that power from the court. The Act of 18th May, 1876, which is now invoked, is so framed as by its terms to command the Quarter Sessions to confirm the report of commissioners unless exceptions be filed within a given time. The court correctly held the power still rests with the Court of Quarter Sessions, where the constitution placed it.
Judgment affirmed.